Citation Nr: 1737513	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1999 to December 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction of the appeal currently lies with the RO in St. Petersburg, Florida.

The Veteran testified before the Board at a September 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2009 rating decision denied the Veteran's claim of entitlement to service connection for obsessive compulsive disorder and attention deficit hyperactivity disorder (ADHD).  The Veteran was notified of his appellate rights, but did not complete an appeal of this decision or submit new and material evidence within one year of the rating decision.

2. Evidence received since the December 2009 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

CONCLUSIONS OF LAW

1. The December 2009 rating decision which denied the Veteran's claims of entitlement to service connection for obsessive compulsive disorder and ADHD is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the December 2009 rating decision in connection with Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Solely with respect to the application to reopen a previously disallowed claim of service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied the appellant's claim of service connection for obsessive compulsive disorder and ADHD by a December 2009 rating decision, based on a finding that the Veteran's psychiatric disorder(s) were not related to his period of active service.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the December 2009 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the December 2009 rating decision includes additional VA treatment records and lay statements and testimony before the Board in which the Veteran asserts an in-service personal assault.  This evidence was not before VA at the time of the December 2009 denial, and it raises a reasonable possibility of substantiating the Veteran's claim by providing an alternate theory of entitlement, namely, in-service personal assault.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, as related to his period of active service.  Specifically, he contends he suffered personal trauma at the hands of his Non-Commissioned Officer (NCO) during his basic training.  In support of his claim, the Veteran notes that his military personnel records indicates he was disciplined a number of times during service, and was discharged from service due to a pattern of misconduct.  He should be provided notice as to evidence that might be submitted to support a claim of personal assault in accordance with VA procedures. 

To date, the Veteran has not been provided a VA examination to address his service connection claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's testimony, his military personnel records demonstrating a pattern of misconduct during service, and VA treatment records indicating a current diagnosis of a number of psychiatric disorders, the Board finds that the Veteran must be provided a VA examination to address the nature and etiology of his psychiatric disorder.

Finally, the Veteran reported in May 2017 that he is currently in receipt of treatment for PTSD at the VA Medical Center (VAMC) in Poplar Bluff, Missouri.  Records of this treatment have not yet been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of evidence that may be submitted to substantiate a claim of in-service personal assault, in accordance with VA procedures.  Also, obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records related to treatment for PTSD from January 2017 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All attempts to obtain records should be documented in the claims folder.

2. Following completion of the above, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of his claimed acquired psychiatric disorder.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following an examination of the Veteran and review of the claims file, the examiner should address the following:

a. Identify any current clinically diagnosed acquired psychiatric disorder, specifically commenting on whether the Veteran meets the DSM criteria for a diagnosis of PTSD.  If PTSD is not diagnosed, an explanation must be provided as to why such a diagnosis is inappropriate.

b. If PTSD is diagnosed, the examiner should specifically identify all stressor(s) which led to the diagnosis.

c. For any diagnosed acquired psychiatric disorder other than PTSD, opine as to whether it is at least as likely as not (probability of at least 50 percent) that such disorder had its onset or is otherwise etiologically related to the Veteran's period of active service.  

In offering these opinions, the examiner must discuss the Veteran's lay assertions, including that he was physically assaulted by his NCO during basic training, and also specifically comment as to whether the documented misconduct during service represents a manifestation of any psychiatric disorder.

A complete rationale for any opinion must be provided, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


